Citation Nr: 0624503	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  05-13 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
warrant revocation of forfeiture of VA benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran had recognized service during World War II.  The 
appellant was the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 determination of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

In August 2006, the Board was notified that the appellant 
died in February 2006.  


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a November 2004 decision, the RO found that new and 
material evidence had not been submitted to reopen the 
appellant's claim for revocation of forfeiture of VA 
benefits.  The appellant filed a timely notice of 
disagreement and the RO issued a statement of the case.  In 
April 2005, the appellant perfected her appeal, and the issue 
was certified to the Board.  

In August 2006, the Board was notified by the RO that the 
appellant had died in February 2006.  

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the appellant, and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant.  38 C.F.R. § 
20.1106 (2005).


ORDER

The appeal is dismissed.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


